Montgomery App. No. 24965, 2013-Ohio-11. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated at page 3 of the court of appeals’ entry filed March 19, 2013:
“Whether civil liability is expressly imposed upon managers or supervisors under R.C. 4112.01(A)(2) for their individual violations of R.C. 4112.02(A) so that political subdivision employee immunity is lifted by R.C. 2744.03(A)(6)(c).”
Pfeifer and O’Donnell, JJ., dissent.
The conflict case is Campolieti v. Cleveland, 184 Ohio App.3d 419, 2009-Ohio-5224, 921 N.E.2d 286 (8th Dist.)
Sua sponte, cause consolidated with 2013-0291, Hauser v. Dayton Police Dept., 2d Dist. No. 24965, 2013-Ohio-11.